Exhibit 10.49

Note: Redacted portions have been marked with [*]. The redacted portions are
subject to a request for

confidential treatment that has been filed with the Securities and Exchange
Commission.

AMENDMENT NO. 5

TO THE MASTER SERVICES AGREEMENT

BY AND BETWEEN

AMGEN INC. AND INTERNATIONAL BUSINESS MACHINES CORPORATION

This Amendment Number 5 (“Amendment”) is entered into effective as of
December 11, 2009 (the “Amendment Effective Date”) by and between Amgen Inc.
(“Company”) and International Business Machines Corporation (“Supplier”).

RECITALS

A. Company and Supplier entered into that certain agreement titled “Master
Services Agreement” effective as of October 22, 2008 pursuant to which Supplier
is to provide certain information systems infrastructure related services (the
“Original Agreement”).

B. Thereafter, Company and Supplier entered into that certain document titled
“Amendment No. 1 to the Master Services Agreement” dated January 23, 2009,
pursuant to which [*]

C. Thereafter, Company and Supplier entered into that certain document titled
“Amendment Number 4 to the Master Services Agreement” dated April 1, 2009,
pursuant to which [*]

D. Thereafter Company and Supplier entered into that certain document titled
“Amendment Number 2 to the Master Services Agreement” dated July 17, 2009,
pursuant to which [*]

E. Thereafter, Company and Supplier entered into that certain document titled
“Amendment Number 3 to the Master Services Agreement” dated October 6, 2009,
pursuant to which [*]

F. Thereafter, Company and Supplier entered into that certain document titled
“Amendment Number 4 to the Master Services Agreement” dated October 8, 2009,
pursuant to which [*]

G. Company and Supplier desire, and are willing, to amend the Agreement as set
forth herein.

NOW THEREFORE, in consideration of the promises and mutual covenants set forth
or referenced herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties have reviewed and
accepted all referenced material and any appendices, exhibits or other
attachments hereto and agree to be bound by the terms and conditions set forth
in the Agreement as modified herein as follows:

1. DEFINITIONS

 

  1.1 All capitalized terms not defined herein shall have the meaning ascribed
to them in the Agreement. In the event of a conflict between the capitalized
terms defined and set forth in this Amendment and the defined terms of the
Agreement, the definitions set forth in this Amendment shall control.

 

Confidential

Amgen – IBM Amendment #5

Page 1



--------------------------------------------------------------------------------

2. AMENDMENTS TO THE AGREEMENT

The amendments set forth below shall be effective beginning on the Amendment
Effective Date.

2.1 Section 3.2(A)(7) shall be deleted in its entirety and replaced with the
following:

“(7) for certain Transition Milestones and Transition Deliverables, the
applicable Transition Milestone or Deliverable Credit (each a “Transition
Milestone Credit”) that shall be paid to Company if the Transition Milestone or
Transition Deliverable is not achieved by Supplier, other than for the reasons
set forth in Section 16.2 (Savings Clause), in accordance with the schedule set
forth in the Transition Plan, which Transition Milestone Credits payable by
Supplier to Company shall in the aggregate not exceed [*];

In connection with the Amended and Restated Section 3.2(A)(7) above, Company
shall pay to Supplier US [*] and such payment shall satisfy in full Company’s
obligations under such Amended and Restated Section 3.2(A)(7).

2.2 Section 3.4(A) shall be deleted in its entirety and replaced with the
following:

“The Transition shall not be considered to be complete until the Transition
Complete Date.”

2.3 The last sentence of Section 5.4(B) shall be amended by replacing the dollar
amount [*] with [*].

2.4 Section 6.4 shall be deleted in its entirety and replaced with the
following:

“6.4 Intentionally Left Blank”

2.5 The first sentence of Section 19.5 shall be amended by replacing the date
“January 15, 2010” with “January 15, 2011”.

2.6 Section 20.1(A) shall be deleted in its entirety and replaced with the
following:

“(A) Supplier shall act in good faith in its issuance of invoices hereunder and
invoice Company pursuant to the terms of this Agreement. Supplier shall invoice
Company for Charges due and owing for the Monthly Base Charges and Transition
Charges for each month at any time prior to the fifteenth (15th) day of such
month. ARCs/RRCs, fees relating to Carrier Services (based on actual usage) and
any other variable charges shall be invoiced in arrears at any time after the
beginning of a month for Charges due and owing for the prior month. Base Charges
shall become due and payable at such times and in such amounts as set forth in
Section 2.5 of Exhibit 4. Exhibit 4-G sets forth the Base Charge payable in
respect of each month that Services are performed.”

2.7 Section 29.2 shall be amended as follows:

2.7.1 The existing paragraph comprising Section 29.2 shall become sub-section
(A) of Section 29.2.

2.7.2 A new subsection (B) shall be added to Section 29.2 as follows:

“(B) Company may terminate the Messaging, Directory & Collaboration Services
Tower for convenience and without cause at any time commencing as of the
Effective Date of Amendment 5 to this Agreement and ending March 31, 2010 (such
date being the last date that the notice described herein may be given), by
giving Supplier at least 30 days prior written notice. The effective date of
termination for the Messaging, Directory & Collaboration Services Tower pursuant
to such notice given by Company shall be on or before April 30, 2010. [*]
Company shall endeavor to provide Supplier with notice within a commercially
reasonable time of its final decision to exercise the termination right under
this Section 29.2(B).”

[*]

 

Confidential

Amgen – IBM Amendment #5

Page 2



--------------------------------------------------------------------------------

3. GENERAL TERMS

This Amendment may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties. This
Amendment, when read in conjunction with the Agreement (including all exhibits,
attachments, and schedules thereto) constitutes the entire agreement between the
Parties with respect to the subject matter of this Amendment and pursuant to the
terms of this Amendment supersedes all prior agreements, whether written or
oral, with respect to the subject matter of this Amendment. As of the Amendment
Effective Date, the terms and conditions set forth in this Amendment shall be
deemed a part of the Agreement for all purposes. In the event of a conflict or
inconsistency between the terms and conditions set forth in this Amendment and
those set forth in the Agreement, the terms and conditions of the Agreement
shall control. Except as amended and supplemented hereby, all of the terms and
conditions of the Agreement shall remain and continue in full force and effect
and apply hereto.

IN WITNESS THEREOF, the authorized representatives of the Parties have executed
this Amendment to the Agreement.

 

AMGEN INC.       INTERNATIONAL BUSINESS MACHINES CORPORATION Signature:   

/S/ FARRYN MELTON

      Signature:  

/S/ DAVID MARTORANA

Name: Farryn Melton       Name: David Martorana Title: VP, GSS CPO       Title:
Sr. Project Executive Date: 12/14/09       Date: 12/14/09

 

Confidential

Amgen – IBM Amendment #5

Page 3